Citation Nr: 1529767	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for multilevel degenerative disc disease (DDD) of the lumbar spine prior to August 11, 2011.  

2.  From August 11, 2011, entitlement to a disability rating higher than 40 percent for multilevel DDD of the lumbar spine.

3.  Entitlement to an initial compensable disability rating for residuals of right hand fracture, fifth metacarpal.

4.  Entitlement to an initial compensable disability rating for hypertension.

5.  Entitlement to service connection for right foot numbness.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for a gastrointestinal disability, claimed as a peptic ulcer.
8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.

9.  Entitlement to an effective date earlier than August 11, 2011, for the award of a 40 percent rating for multilevel DDD of the lumbar spine.

10.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	James. G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1993, and July 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania, which denied service connection for high cholesterol; granted service connection for multilevel DDD of the lumbar spine, assigning a 10 percent rating; and granted service connection for residuals of right hand fracture, fifth metacarpal, assigning a noncompensable rating. 

Thereafter, in a July 2013 rating decision, the RO increased the rating for DDD of the lumbar spine to 40 percent, effective August 11, 2011, and granted service connection for lumbar radiculopathy of the left lower extremity, assigning a 10 percent rating , effective June 26, 2008.  

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case indicates that the Veteran is unemployed and also shows that his lumbar spine disability has some impact on his ability to secure a job.  Consequently, the Board infers a TDIU request, and such issue has been added to the current appeal.

In September 2013, the Veteran submitted a Declaration of Status of Dependents (VA Form 21-686c) with additional supportive evidence in August 2014.  It does not appear that the AOJ has addressed these submissions.  Therefore, they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

Finally, the Board notes that the issues of entitlement to:  service connection for a gastrointestinal disability, an initial compensable rating for hypertension, an inferred request for TDIU, an effective date earlier than August 11, 2011, for the award of a 40 percent rating for multilevel DDD of the lumbar spine, and an initial rating higher than 10 percent for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2013 written statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for high cholesterol; entitlement to a rating higher than 40 percent for multilevel DDD of the lumbar spine since August 11, 2011; and entitlement to an initial compensable rating for residuals of right hand fracture, fifth metacarpal.

2.  Resolving all doubt in the Veteran's favor, prior to August 11, 2011, his service-connected multilevel DDD of the lumbar spine has been productive of range of lumbar spine motion findings which approximated to forward flexion of 30 degrees or less, when also considering the objective evidence of additional functional impairment from chronic low back pain, limitations on sitting, the inability to stand in front of a classroom, and the inability to perform physical training.  There was no evidence of incapacitating episodes of DDD or separately ratable neurological impairment of the bowel or bladder was not shown.

3.  Service connection is currently in effect for radiculopathy of the left lower extremity, as a neurological manifestation of the service-connected lumbar spine disability. 

4.  Resolving all doubt in his favor, the Veteran's symptoms of right foot numbness are analogous to neuritis/radiculopathy of the right lower extremity, as a neurological manifestation of the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for high cholesterol are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran seeking entitlement to a rating higher than 40 percent for multilevel degenerative disc disease of the lumbar spine since August 11, 2011, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran seeking entitlement to an initial compensable rating for residuals of right hand fracture, fifth metacarpal, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

4.  Prior to August 11, 2011, the criteria are met for an initial disability rating of 20 percent, but no higher, for service- connected multilevel DDD of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  For the entire rating period on appeal, the criteria are met for a separate 10 percent rating, but no higher, for neuritis/radiculopathy of the right lower extremity, as a neurological manifestation of the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawn Claims Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.   38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran in this case perfected an appeal from a June 2009 rating decision which, as relevant here, denied service connection for high cholesterol; granted service connection for DDD of the lumbar spine, assigning a 10 percent rating; granted service connection for residuals of right hand fracture, fifth metacarpal, assigning a noncompensable rating.  During the pendency of the claim, the July 2013 rating decision increased the rating for DDD of the lumbar spine to 40 percent, effective August 11, 2011.

However, according to a September 2013 letter, prior to the promulgation of a decision in this appeal, the Veteran, through his attorney, indicated his desire to withdraw his appeal seeking service connection for high cholesterol; a compensable rating for residuals of right hand fracture, fifth metacarpal; and a rating higher than 40 percent for multilevel DDD of the lumbar spine, effective August 11, 2011.  See September 2013 VA Form with Attachment and September 2013 statement received on October 16, 2013.

Once the Board received the Veteran's statement withdrawing those claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the withdrawn issues and they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

B.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



C.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the lumbar spine appeal arose from the Veteran's disagreement with the initial rating following the RO's grant of service connection for his lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As determined above, the Board dismissed the claim seeking a rating higher than 40 percent for DDD, per the Veteran's request.  Accordingly, only the rating period prior to August 11, 2011, remains in appellate status, as it pertains to the lumbar spine appeal.

Further, as will be determined below, the service connection claim for right foot numbness is adjudicated within the analysis of the increased rating claim for DDD of the lumbar spine, as numbness is a claimed neurological manifestation of the disability.  As will be determined below, the Veteran has right foot symptoms analogous with lumbar radiculopathy of the right lower extremity and this award constitutes a full grant of that benefit sought on appeal.

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes his service treatment records (STRs), post-service treatment records, and his contentions in support of the claim.  

VA afforded the Veteran a compensation examination of the spine in February 2009, as relevant here, and this examination is adequate for rating purposes.  In this regard, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

D.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


I.  Lumbar Spine Disability and its Manifestations

The RO rated the Veteran's service-connected lumbar spine disability pursuant to DC 5242 of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2014).

Turning now to the evidence in this case, the Veteran's STRs show extensive treatment for complaints of low back pain and diagnoses of disc bulges and stenosis in the lumbar spine.  Specifically, in October 2007, the Veteran presented to the clinic with what was described as unrelenting low back pain after injuring himself during a hazardous material course.  X-rays of the lumbar spine showed evidence of osteophytes.  Physical therapy and medication were prescribed.  A November 2007 magnetic resonance image (MRI) scan showed evidence of disc bulges and stenosis at multiple levels of the lumbar spine.

During a January 2008 office visit at Springfield Neurological and Spine Institute, the Veteran reported continued and progressively worse low back and leg pain.  Impression was herniated nucleus pulposus.  Limitations were placed on the Veteran's daily activities and he was instructed to avoid all physical training.

In January 2008, the Veteran was also referred to Central Missouri Pain Management in where he reported low back pain with radiation into his left leg and some numbness in his feet.  He was assessed with lumbar pain with radiculopathy and numbness of the lower extremities, as relevant.  The medical examiner stated that the Veteran's DDD of the lumbar spine was moderate-to-severe in nature.

In February 2008, the military issued a permanent physical profile to the Veteran on account of his DDD of the lumbar spine.  The profile reflects that the Veteran was able to carry and fire his individual assigned weapon.  He was not able to move with a fighting load at least 2 miles, wear protective mask and all chemical defense equipment, construct an individual fighting position, or do 3-5 second rushes under direct and indirect fire.  The profile also noted that he was not healthy enough for deployment.

In March 2008, the Veteran underwent a Medical Board examination.  The examination report notes multilevel DDD of the lumbar spine and chronic low back pain with radiculopathy.  The examiner noted that he had pain in both legs; left greater than the right.  

On a March 2008 Report of Medical History, the examiner made a notation that the Veteran had pain and numbness in his feet and toes upon prolonged sitting or standing.  

According to a March 2008 Medical Assessment report, the Veteran indicated that compared to his last examination, his low back pian, leg pain, and numbness in the feet were worse.

During an April 2008 physical therapy session, the Veteran had forward flexion of the lumbar spine to 80 degrees.  

In May 2008, the Physical Evaluation Board convened and found the Veteran unfit for duty due to multilevel DDD of the lumbar spine incurred while on active duty.   He was discharged from military service in June 2008.

During a February 2009 VA examination, the Veteran reported continued and constant low back pain and stiffness.  During range of motion testing, forward flexion of the lumbar spine was to 85 degrees; extension, bilateral lateral flexion, and bilateral lateral rotation were to 28 degrees.  Range of motion was limited by pain (level 8).  After three repetitions, forward flexion of the lumbar spine was limited to 82 degrees, with pain beginning at 70 degrees; extension, bilateral lateral flexion, and bilateral lateral rotation were limited to 26 degrees with pain beginning at 18 degrees.  There was some tenderness upon palpation of the lumbar spine.  There was no radiation of pain down either leg.  There was also no evidence of fatigue, weakness, lack of endurance, or incoordination.  The Veteran exhibited some paravertebral muscle spasms.  Motor, sensory, and reflex examinations of the lower extremities were normal.  Muscle tone was normal.  Straight leg raising was negative.  The examiner referred to the 2008 MRI, noting that the Veteran's DDD was of a moderate-to severe degree.  The examiner also noted that the Veteran was taking two oxycodone, one Lyrica, and three Flexeril per day for his back symptoms.  Diagnosis was chronic pain in the lumbar spine with intermittent radiation to the left leg.  

As reflected above, for the period prior to August 11, 2011, the Veteran exhibited forward flexion of the lumbar spine to no less than 80 degrees.  Also, although there was some evidence of muscle spasms during the 2009 VA examination, they were not shown be severe enough to result in abnormal spinal contour.  These findings do not meet the criteria for a higher rating of 20 percent under the General Rating Formula.  

Nonetheless, in terms of functional impairment, the 2008 Medical Board specifically indicated that the Veteran exhibited chronic low back pain; was unable to stand in front of the classroom; had difficutly sitting, and could not perform any of the required physical training tests.  The Board reiterates that the Veteran was medically discharged due to multilevel DDD with herniated discs present at every level of his lumbar spine.  In consideration of this functional impairment and holdings of Deluca, Mitchell, and Burton, the criteria for a higher rating of 20 percent for the lumbar spine disability are approximated under DC 5242 of the General Rating Formula.

However, an initial rating higher than 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine have not been shown or more nearly approximated.  Overall, the Board finds that the Veteran's functional impairment, to include pain on motion, in the lumbar spine is adequately accounted for in the newly assigned 20 percent rating for the rating period prior to August 11, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

Moreover, an initial rating higher than 20 percent is not warranted under the IVDS Formula for the period prior to August 11, 2011.  A higher rating of 40 percent under DC 5243 requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  Id.  In this case, incapacitating episodes were not shown in the STRs or noted during the February 2009 VA examination.  In fact, the Veteran reported to the February 2009 VA medical examiner that he had had no periods of incapacitation in the past twelve months. 

Accordingly, the Board concludes that an initial 20 percent rating for multilevel DDD of the lumbar spine is granted for the rating period prior to August 11, 2011.  

The Board notes further that in addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran has competently reported having numbness in his feet, and the Board finds no reason to doubt the credibility of his statement.  Notably, the medical examiner who conducted the March 2008 Medical Board examination noted that the Veteran had radicular pain in both legs (left greater than the right) and numbness in his feet and toes upon prolonged sitting or standing.   See March 2008 Medical Board Examination Report and Report of Medical History.  Service connection for radiculopathy of the left lower extremity is already in effect.

Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 10 percent rating, and no more, under Diagnostic Code 8620, for neuritis/radiculopathy of the right lower extremity.  

E.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability with radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disability and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar spine disability is primarily manifested by multilevel DDD, limited and painful motion, stiffness, and radiculopathy.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5242, 5243; DeLuca, Mitchell, supra. 

The Board further observes that, even if the available schedular ratings for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbar spine disability or his radiculopathy.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment or interference with employment over and above that which is already contemplated in the assigned schedular ratings.  

Accordingly, the Board concludes that a preponderance of the evidence is against the assignment of a higher rating(s) on an extraschedular basis. 

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

The appeal seeking a rating higher than 40 percent for multilevel DDD of the lumbar spine from August 11, 2011, is dismissed.

The appeal seeking an initial compensable rating for residuals of right hand fracture, fifth metacarpal, is dismissed. 

The appeal seeking service connection for high cholesterol is dismissed.

An initial disability rating of 20 percent, but no higher, for multilevel DDD of the lumbar spine prior to August 11, 2011, is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent rating for lumbar neuritis/radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.




REMAND

Further development is necessary prior to analyzing the merits of the service connection claim for gastrointestinal disability, the increased rating claim for hypertension, and the inferred TDIU request.

The Veteran asserts, and the evidence shows, that he is currently prescribed medication for stomach problems, although from the current record, the diagnosis is not clear.  In addition, the Veteran's STRs show a 1991 assessment of gastroenteritis.  Accordingly, a VA examination is necessary to ascertain the nature and etiology of any current gastrointestinal disability.

With regard to hypertension, the Veteran asserts that such disability has worsened in severity and is more severe than contemplated by the currently assigned noncompensable rating.  His attorney asked that the Veteran's hypertension be re-examined if the Board is unable to grant a higher rating at this time.  See September 2013 VA Form 9 with Attachment.  As the Veteran has not undergone a VA examination to assess his hypertension since February 2009, the Board finds that an additional VA examination is necessary to properly evaluate the disability.

With regard to the inferred TDIU claim, the AOJ must sent to the Veteran a notice letter regarding the Veterans Claims Assistance Act of 2000 (VCAA), informing him of what is needed to substantiate entitlement to TDIU. See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  Also, to ensure that VA has all of the Veteran's information regarding his educational background and employment history, he should be sent a TDIU application and asked to complete and return it to VA.  A VA examination would also be helpful to assess his day-to day-function and employment history.

Finally, the Board observes that the Veteran filed a notice of disagreement in October 2013 with respect to a July 2013 rating decision.  Specifically, he disagreed with the effective date assigned for the award of the 40 percent rating for multilevel DDD of the lumbar spine, as well as the rating assigned for the 10 percent rating for radiculopathy of the left lower extremity.  Because the RO has not yet issued a SOC, the Board is obligated to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2.  Contact the Veteran and ask him to provide any information regarding any outstanding private treatment records pertinent to the remaining claims on appeal. Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  

Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.
 
3.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.
4.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records.

5.  Then, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected hypertension.  All indicated tests and studies should be performed.  The claims file should be made available to the VA examiner.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all symptomatology attributable to his service-connected hypertension.
 
b).  Record the Veteran's blood pressure readings; and

 c).  Identify any functional impairment associated with the Veteran's service-connected hypertension, including any employment limitations that might result.

 A complete explanation should be given for all opinions and conclusions expressed.

6.  Provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed gastrointestinal disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*STRs dated on May 16, 1991 and May 17, 1991 showing assessment of gastroenteritis and follow- up care.

* A May 2002 Pittsburgh VAMC ER Visit note reflecting that the Veteran underwent a CT scan of abdomen and pelvis which was normal; randidine was prescribed and advised to avoid all NSAIDS and discontinue smoking.

* A February 2008 medication profile reflecting a prescription for Nexium. O
111cc
*August 2008 VA treatment note showing a history of duodenal ulcers and a prescription for omeprazole.
*
* A February 2009 VA examination report.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any gastrointestinal disability currently shown, to include the disability for which he currently takes Nexium on a daily basis.    

b).  For each gastrointestinal disability currently shown, determine whether it had its onset during service or is otherwise related to service.  

Please reconcile the opinion with all evidence of record, to include the STRs showing epigastric discomfort and any lay reports of continuing symptoms since service discharge.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

7.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations, if any, imposed by his service-connected disabilities (i.e., multilevel DDD of the lumbar spine, radiculopathy of the lower extremities, and hypertension), particularly with respect to his ability to obtain and maintain employment.   

*Please reconcile the opinion with all relevant evidence, to include the February 2009 and August 2011 VA examination reports.  

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  After completing any other development that may be warranted, readjudicate the service connection claim for a gastrointestinal disability, increased rating claim for hypertension, and inferred TDIU request on  appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

9.  Additionally, the RO should issue the Veteran an SOC concerning entitlement to an effective date earlier than August 11, 2011, for the award of a 40 percent rating for multilevel DDD of the lumbar spine and entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


